DETAILED ACTION
Claims 1-8 are pending.
The office acknowledges the following papers:
Claims, specification, drawings, and remarks filed on 9/2/2021,
IDS filed on 9/22/2021.

	Withdrawn objections and rejections
The drawing objections have been withdrawn due to amendment.
The specification objections have been withdrawn due to amendment.
The double patenting rejections have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an offline running file.
The limitation of obtaining an offline running file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting implicitly obtaining “by generic processor and/or software,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. Specifically, the claims only include additional elements regarding the generation and deployment of the offline running file, request information, and device information and parameters of the running environment. The system on chip limitation is recited at a high-level of generality (i.e. a generic processor performing a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The remaining elements only further add instructions on how to apply the exception without integration into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the remaining limitations only further add instructions on how to apply the exception without integration into a practical application. Instructions to apply the exception using generic computer components cannot provide an inventive concept. Thus, the claims are not patent eligible.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (U.S. 2012/0316845), in view of Official Notice.
As per claim 1:
Grey disclosed a data processing method for testing an artificial intelligence (Al) processor, comprising: 
obtaining an offline running file (Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(The broadest reasonable interpretation of an offline running file is one or more items of data at least including version information, hardware information, a binary instruction, input/output data size, a constant table, data layout information, and parameter information (see pages 18-19). Upon completion of a task by one of computer elements 1403-1405, the task results (i.e. offline running file) of a given size are returned to client computer 1401.), where the offline running file is generated according to device information of the Al processor and a binary instruction when a running result satisfies a preset requirement (Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(Upon completion of a task by one of 
deploying the offline running file on one or more SoC (system on chip) chips for execution (Grey: Figures 6A, 9, and 12 elements 1107, 1403-1405, and 1706, paragraphs 34, 36, and 62-64)(The primary device can offload tasks for execution on computers 1-N based on device capabilities. Grey disclosed breaking larger tasks into smaller tasks, but doesn’t explicitly state if the smaller tasks are dependent upon each other. Official notice is given that tasks dependencies can be tracked for the advantage of ensuring proper task execution order. Thus, it would have been obvious to one of ordinary skill in the art that task dependencies are tracked in Grey. Additionally, official notice is given that computers can be implemented as system on chips for the advantage of having critical components closer to reduce communication costs. Thus, it would have been obvious to one of ordinary skill in the art to implement the computers 1-N as a set of SoCs. In view of the above official notice, task dependencies allows for receiving a first task’s execution result and using the execution result for executing a second task 
As per claim 2:
Grey disclosed the data processing method of claim 1, further comprising: 
transmitting request information for requesting the offline running file to be generated, where the request information includes the device information of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. In view of the above official notice, a computer is selected with a compatible architecture required to execute the task.).
As per claim 3:
Grey disclosed the data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of running environment of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. Official notice is given that tasks can be scheduled on processors that have architecture supporting the task and sufficient on-chip memory for the advantage of 
As per claim 4:
Grey disclosed the data processing method of claim 3, wherein the parameters of running environment include at least one of a base clock speed of the Al processor, an access bandwidth of an off-chip memory and the Al processor, a size of an on-chip memory, a number of the cores of the Al processor, and a type of an operating unit of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. In view of the above official notice, a computer is selected for a task based on on-chip memory capacity.).
As per claim 5:
Claim 5 essentially recites the same limitations of claim 1. Therefore, claim 5 is rejected for the same reasons as claim 1.
As per claim 6:
The additional limitation(s) of claim 6 basically recite the additional limitation(s) of claim 2. Therefore, claim 6 is rejected for the same reason(s) as claim 2.
As per claim 7:
The additional limitation(s) of claim 7 basically recite the additional limitation(s) of claim 3. Therefore, claim 7 is rejected for the same reason(s) as claim 3.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of .

Response to Arguments
The arguments presented by Applicant in the response, received on 9/2/2021 are not considered persuasive.
Applicant argues for claims 1 and 5:
“More specifically, the amended claims are directed to methods and apparatus for testing an AI processor. For example, independent claim 1 recites a method for testing an AI processor. In claim 1, an offline running file is obtained first and then is deployed on SoC chips for execution. The SoC chips are of compatible architecture with the AI processor. The cited reference, Grey et al., is related to a distributed computing system designed to divide a complicated computing task (fatigue-risk prediction) into smaller steps and then collate interim results/serial results into final results. Grey is not related to testing AI processors and does not disclose (1) an offline running file generated according to the device information of an AI processor, inter aralia; (2) deploying the offline running file on SoC chips for execution, where the architecture of the SoC chips is compatible with the AI processor.”  

This argument is not found to be persuasive for the following reason. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, the examiner points the applicant towards the rejection as to how Grey in view of Official Notice reads upon the newly claimed limitations.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183